Case 1:18-cv-00681-RJL Document 263-1 Filed 09/29/20 Page 1 of 3




   EXHIBIT A
                Case 1:18-cv-00681-RJL Document 263-1 Filed 09/29/20 Page 2 of 3


Hall, Samuel

From:                             Gottlieb, Michael <MGottlieb@willkie.com>
Sent:                             Tuesday, January 14, 2020 12:16 PM
To:                               'Eden Quainton'
Cc:                               Joshua Riley; Meryl Governski; Hall, Samuel
Subject:                          RE: Depositions
Attachments:                      Rich v. Butowsky, No 1:18-cv-00681


Eden,

We were informed by Mr. Housley’s attorneys last night that he will not attend the deposition on the 17th and intends
on filing a motion to quash before that date. As a result, barring a change of mind from Mr. Housley, our understanding
is that the deposition will not proceed on January 17, 2020, and that we will instead be litigating his motion.

As for Ms. Ratner, I have re‐attached our served subpoena and notice, which disclosed that Plaintiff’s deposition of Ms.
Ratner will proceed by written question under Rule 31. We served Defendants with that notice, along with a full copy of
Plaintiff’s written questions and exhibits, on December 17. Under Rule 31(a)(5), Defendants had 14 days to serve any
cross‐questions. No cross‐questions or objections were served. The served notice and questions were delivered to the
designated officer identified in the subpoena following Rule 31(b). As stated in the subpoena, the specific time and
place of the deposition is at the discretion of the designated deposition officer—while we do not know the address, we
understand that the deposition will be completed by the end of this week. As required by Rule 31(c)(1), we will inform
you as soon as we have received notice that the deposition is complete.

Best,

Mike



Michael Gottlieb
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1442 | Fax: +1 202 303 2442
mgottlieb@willkie.com | vCard | www.willkie.com bio


From: Eden Quainton [mailto:equainton@gmail.com]
Sent: Tuesday, January 14, 2020 10:01 AM
To: Joshua Riley <jriley@bsfllp.com>; Meryl Governski <mgovernski@bsfllp.com>; Gottlieb, Michael
<MGottlieb@willkie.com>; Hall, Samuel <SHall@willkie.com>
Subject: Depositions

Josh,

Is the Ratner deposition going forward? The last notice I have says that it is to be scheduled on date TBD prior
to January 15. That would be today but I was assuming if something was scheduled, you would inform me. Can
you let me know the status? Also, I note Adam Housely's deposition is scheduled for January 17. Is that going
forward? Please let me know.

Thank you,
                                                           1
       Case 1:18-cv-00681-RJL Document 263-1 Filed 09/29/20 Page 3 of 3


Eden




                                      2
